        Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                             Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


                JOINT MOTION TO ENTER PROTECTIVE ORDER

      Plaintiffs Enzo Costa, Vinita Smith, William Dunbar, and Stefon Kirkpatrick,

and Defendants Barbara Bazron, Mark Chastang, and the District of Columbia

(collectively, the District), jointly move for the entry of a stipulated protective order,

attached as an exhibit to this Motion, under Fed. R. Civ. P. 26(c). The Parties agree

that discovery will involve the exchange of sensitive personal and propriety

information.

      Certain information, documents and things of the Parties subject to discovery

are believed to be confidential, including but not limited to: (1) personal information,

including an individual’s home address, telephone number, date of birth, social

security number, medical information, and any other personal information unique to

such individual; (2) information protected by or specifically prohibited from release

by statute or regulation; (3) non-public records relating to the District’s emergency

operations, security protocols, or other sensitive policies and procedures; and (4) other
        Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 2 of 18



information that a producing party reasonably and in good faith determines should

be subject to the terms of this Protective Order.

       For reasons of privacy, safety, and the security of individuals in the District’s

care, the Parties agree this information can be designated as confidential and once

designated should remain confidential subject to the terms of the attached proposed

Protective Order. All parties, through their undersigned counsel, respectfully move

the Court to enter the agreed-upon Protective Order governing use of any confidential

records disclosed in this litigation and any other confidential information disclosed in

this litigation.

       The Parties submit a memorandum of points and authorities and the text of a

proposed order.

Dated: March 12, 2020.                      Respectfully submitted,

KARL A. RACINE                              /s/ John A. Freedman
Attorney General for the District of        John A. Freedman (D.C. Bar No. 453075)
Columbia                                    Tirzah S. Lollar (D.C. Bar No. 497295)
                                            ARNOLD & PORTER LLP
TONI MICHELLE JACKSON                       601 Massachusetts Ave., NW
Deputy Attorney General                     Washington, D.C. 20001
Public Interest Division                    Tel.: (202) 942-5000
                                            Fax: (202) 942-5999
/s/ Fernando Amarillas                      John.Freedman@aporter.com
FERNANDO AMARILLAS [974858]                 Tirzah.Lollar@arnoldporter.com
Chief, Equity Section
                                            Arthur B. Spitzer (D.C. Bar No. 235960)
/s/ Micah Bluming                           Scott Michelman (D.C. Bar No. 1006945)
MICAH BLUMING [1618961]                     Michael Perloff (D.C. Bar No. 1601047)
HONEY MORTON [1019878]                      AMERICAN CIVIL LIBERTIES UNION
Assistant Attorney General                  FOUNDATION OF THE DISTRICT OF
441 Fourth Street, N.W.                     COLUMBIA
Suite 630 South                             915 15th Street NW, Second Floor
Washington, D.C. 20001                      Washington, D.C. 20005
(202) 724-7272                              (202) 457-0800



                                           2
       Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 3 of 18



(202) 730-1833 (fax)                  aspitzer@acludc.org
micah.bluming@dc.gov                  smichelman@acludc.org
                                      mperloff@acludc.org
Counsel for Defendants
                                      Kaitlin Banner (D.C. Bar No. 1000436)
                                      Margaret Hart (D.C. Bar No. 1030528)
                                      Hannah Lieberman (D.C. Bar No. 336776)
                                      Jonathan Smith (D.C. Bar No. 396578)

                                      WASHINGTON LAWYERS’
                                      COMMITTEE FOR CIVIL RIGHTS AND
                                      URBAN AFFAIRS
                                      700 14th Street, NW, Suite 400
                                      Washington, DC 20005
                                      Phone: (202) 319-1000
                                      Fax: (202) 319-1010
                                      Kaitlin_banner@washlaw.org
                                      margaret_hart@washlaw.org
                                      hannah_lieberman@washlaw.org
                                      jonathan_smith@washlaw.org
                                      maria_morris@washlaw.org

                                      *Admitted to practice law in Alabama,
                                      New York, and California. Practicing
                                      under the supervision of DC Bar
                                      members.

                                     Counsel for Plaintiffs




                                     3
       Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 4 of 18



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                            Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
           JOINT MOTION TO ENTER PROTECTIVE ORDER

      In support of the Parties’ joint motion to enter a protective order, they cite and

rely upon:

      1.     Fed. R. Civ. P. 26(c);

      2.     Fed. R. Evid. 502(d);

      3.     The reasons in the accompanying motion;

      4.     The inherent authority of the Court; and

      5.     The consent of the Parties.

      The Parties move the Court to enter the agreed-upon Protective Order,

included in the attached proposed order, governing use of any confidential records

and any other confidential information that will be disclosed in this litigation.

Dated: March 12, 2020.                     Respectfully submitted,

KARL A. RACINE                             /s/ John A. Freedman
Attorney General for the District of       John A. Freedman (D.C. Bar No. 453075)
Columbia                                   Tirzah S. Lollar (D.C. Bar No. 497295)
                                           ARNOLD & PORTER LLP
                                           601 Massachusetts Ave., NW
       Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 5 of 18



TONI MICHELLE JACKSON                 Washington, D.C. 20001
Deputy Attorney General               Tel.: (202) 942-5000
Public Interest Division              Fax: (202) 942-5999
                                      John.Freedman@aporter.com
/s/ Fernando Amarillas                Tirzah.Lollar@arnoldporter.com
FERNANDO AMARILLAS [974858]
Chief, Equity Section                 Arthur B. Spitzer (D.C. Bar No. 235960)
                                      Scott Michelman (D.C. Bar No. 1006945)
/s/ Micah Bluming                     Michael Perloff (D.C. Bar No. 1601047)
MICAH BLUMING [1618961]               AMERICAN CIVIL LIBERTIES UNION
HONEY MORTON [1019878]                FOUNDATION OF THE DISTRICT OF
Assistant Attorney General            COLUMBIA
441 Fourth Street, N.W.               915 15th Street NW, Second Floor
Suite 630 South                       Washington, D.C. 20005
Washington, D.C. 20001                (202) 457-0800
(202) 724-7272                        aspitzer@acludc.org
(202) 730-1833 (fax)                  smichelman@acludc.org
micah.bluming@dc.gov                  mperloff@acludc.org

Counsel for Defendants                Kaitlin Banner (D.C. Bar No. 1000436)
                                      Margaret Hart (D.C. Bar No. 1030528)
                                      Hannah Lieberman (D.C. Bar No. 336776)
                                      Jonathan Smith (D.C. Bar No. 396578)

                                      WASHINGTON LAWYERS’
                                      COMMITTEE FOR CIVIL RIGHTS AND
                                      URBAN AFFAIRS
                                      700 14th Street, NW, Suite 400
                                      Washington, DC 20005
                                      Phone: (202) 319-1000
                                      Fax: (202) 319-1010
                                      Kaitlin_banner@washlaw.org
                                      margaret_hart@washlaw.org
                                      hannah_lieberman@washlaw.org
                                      jonathan_smith@washlaw.org
                                      maria_morris@washlaw.org

                                      *Admitted to practice law in Alabama,
                                      New York, and California. Practicing
                                      under the supervision of DC Bar
                                      members.

                                     Counsel for Plaintiffs




                                     5
      Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 6 of 18


                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                    Plaintiffs,

 v.                                       Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                    Defendants.


                                  ORDER

       Pursuant to Fed. R. Civ. P. 26(c) and it appearing that discovery will

involve the disclosure of Confidential Information, IT IS STIPULATED AND

ORDERED that:

I.     Confidential Information

       A. Information Subject to This Protective Order: The following

categories of information produced by a party or non-party may be designated

as CONFIDENTIAL under this Protective Order:

             i.    personal information, including, but not limited to, an
                   individual’s home address, telephone number, date of
                   birth, social security number, medical records, and all
                   personal information that pertains to the financial affairs
                   and health (physical or mental) of the plaintiffs and
                   members of the putative class, and/or any other personal
                   information unique to such individual;

            ii.    information protected by or specifically prohibited from
                   release by statute or regulation;

           iii.    non-public records relating to defendants’ emergency
                   operations, security protocols, or other sensitive policies
                   and procedures; and,




                                      1
      Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 7 of 18


           iv.      other information that a producing party reasonably and
                    in good faith determines should be subject to the terms of
                    this Protective Order.

       B. Parties and non-parties to this litigation can designate documents or

information that that they have produced as CONFIDENTIAL within the

meaning of this Protective Order.

       C. As set forth below, information and things that are stamped

“CONFIDENTIAL” and meet the definition of material that falls within the

definition of Section I.A shall not be disclosed by any party for any purpose

other than discovery, trial, and any appeals in this action.

II.    Timing and Classification of Confidential Information

       A. Marking of Documents of Things

             i.     Any party wishing to designate information as
                    CONFIDENTIAL INFORMATION shall at the time of
                    production stamp or otherwise mark the produced
                    document or other thing with the word “CONFIDENTIAL.”

            ii.     Any party wishing to designate information provided by
                    another party or a non-party as CONFIDENTIAL shall
                    submit to the other parties, within twenty business days
                    following production or disclosure, a written designation of
                    the documents or things containing such information.
                    During the twenty business days following production by a
                    party, or non-party, all such documents and things shall be
                    deemed to contain and/or constitute CONFIDENTIAL
                    INFORMATION.

           iii.     The parties shall make a good-faith effort to designate
                    CONFIDENTIAL INFORMATION properly and with the
                    appropriate classification at the time of production.
                    However, inadvertent or unintentional disclosure by any
                    party of CONFIDENTIAL INFORMATION without the
                    appropriate classification, regardless of whether the
                    CONFIDENTIAL INFORMATION was designated at the
                    time of disclosure, shall not be deemed a waiver of a party’s
                    claim of confidentiality, either as to a specific document or


                                       2
       Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 8 of 18


                     information, and the parties shall, upon notice, treat such
                     CONFIDENTIAL INFORMATION according to the correct
                     designation and classification. A receiving party shall
                     make a good faith effort to locate and mark appropriately
                     any CONFIDENTIAL INFORMATION upon receipt of
                     such notice.

III.    Handling of Confidential Information

        A. All CONFIDENTIAL INFORMATION shall be treated during this

action, including appeal, as proprietary and shall be disclosed or provided only

to: (1) counsel who are attorneys of record (including such counsel’s partners,

shareholders, associates, associated counsel, paralegal, interns, secretarial,

technical, and clerical personnel); (2) experts employed by such counsel for

consultation or to render expert reports under Fed. R. Civ. P. 26(a)(2) (and the

secretarial and clerical personnel of such experts); (3) technical consultants or

vendors and all related staff retained to handle discovery including but not

limited to electronic discovery; (4) court personnel, certified court reporters,

and the parties’ respective copy vendors and other litigation support vendors;

and (5) witnesses at deposition, hearing, or trial. Any information designated

“CONFIDENTIAL” by the producing party shall be treated as proprietary and

shall not be used or disclosed by any receiving party for any purpose, other

than as specified during discovery, trial, and/or any appeal in this action.

        B. Information

        Individuals who receive CONFIDENTIAL INFORMATION under

Section III.A(2) under this Protective Order shall sign a statement

acknowledging their agreement to the terms of this Protective Order in the

form of Exhibit A.


                                        3
      Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 9 of 18


IV.    Challenges to Confidentiality Designations

       A. If any party disagrees at any stage with the designation of any

information as CONFIDENTIAL, the parties shall first try to resolve the

dispute in good faith informally. Any receiving party may request that the

producing or designating party withdraw the CONFIDENTIAL designation

regarding any information. Any such request shall be made in writing, served

on counsel for the producing or designating party, and shall identify: (a) the

CONFIDENTIAL INFORMATION that the receiving party contends is

improperly designated; and (b) the basis for the receiving party’s objection(s)

to the designation.

       B. If the parties cannot resolve their dispute informally, the receiving

party may object to the designation by motion before the Court. The burden of

proving the confidentiality of the designated information shall be borne by the

party that produced the information and/or designated it CONFIDENTIAL. If

a motion should be filed, the initial CONFIDENTIAL designation shall remain

in place until the Court has ruled on such motion and thereafter shall be

governed by the Court’s ruling. If the parties cannot resolve their dispute

informally, and a party elects to file no motion with the Court, the initial

CONFIDENTIAL designation shall remain in place.

       C. The acceptance by any party of any information designated

CONFIDENTIAL shall not constitute evidence, an admission, or a concession

that the information is confidential or proprietary.




                                       4
     Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 10 of 18


V.     Confidential Information at Depositions

       A. Other than Court personnel and Court reporters, only the parties,

counsel of record for the parties, the witness (including his or her attorney),

and experts who have signed the Exhibit A agreement may be present at any

examination concerning CONFIDENTIAL INFORMATION of another party

or a third party.

       B. All deposition transcripts, exhibits, or information disclosed during

a deposition shall be treated as CONFIDENTIAL INFORMATION subject to

the Protective Order for twenty business days after receipt of each of the

transcripts. During that time, any party may designate any part of such

material as CONFIDENTIAL by notifying all other parties in writing of such

designation. Notwithstanding the passage of twenty business days, if opposing

counsel has not disseminated information subject to this Protective Order, the

right to so designate shall remain, subject to challenge. If such a challenge is

made, the party allowing the twenty business days to pass shall have to show

that the information has not become part of the public domain.

       C. Deposition transcripts, testimony, or exhibits designated as

CONFIDENTIAL shall only be disclosed to the named parties, their counsel of

record, their experts who have signed the Exhibit A agreement, the Court and

its personnel, and the court reporter. No third party shall be allowed access to

any    deposition   transcript,   testimony,     or   exhibit   designated   as

CONFIDENTIAL unless he or she first executes the declaration attached as




                                       5
      Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 11 of 18


Exhibit A, acknowledging and agreeing to be bound by the terms of this

Protective Order.

VI.     Confidential Information in Court Filings

        A. Information designated as “CONFIDENTIAL” under this Protective

Order that meets the definition of Section I.A does not lose its designation if

that information is subsequently filed with the Court by any designating party,

non-designating party, or a third party, whether that submission is made by

written motion, pleading, memorandum, or any other submission to the court,

including, without limitation, any demonstrative, attachment, transcript,

appendix, and/or exhibit submitted to the Court.

        B. All transcripts, depositions, exhibits, answers to interrogatories, and

other information previously designated CONFIDENTIAL under this

Protective Order and filed with the Court in accordance with Fed. R. Civ. P.

5.2(d) by any party or third party, or any pleading, memorandum or other

submission to the Court purporting to discuss, reproduce, summarize, or

paraphrase any such CONFIDENTIAL INFORMATION, shall be filed

electronically under seal or, if filed in paper format, in sealed envelopes or

other appropriate sealed containers pursuant to LCvR 5.1(h) and Part II.H. of

the Clerk’s Office General Information and Civil Filing Procedures. All such

filings shall include the caption of this litigation, an indication of the nature of

the contents, the words “CONFIDENTIAL” and “DOCUMENTS SUBJECT TO

PROTECTIVE ORDER,” and a statement in substantially the following form:

“This envelope, containing documents that are filed in this case by (name or



                                         6
   Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 12 of 18


party), is not to be opened, nor are the contents to be displayed or revealed,

except by order of the Court or consent of all the parties.”

VII.   Use of Confidential Information in Open Court

       A. CONFIDENTIAL INFORMATION does not lose its designation as

such if that information is subsequently offered during a hearing, at trial, or

otherwise in open court by any party or a third party, whether elicited or

presented through argument and/or objection in open court, statement to the

jury, direct examination, cross-examination and/or redirect examination, or

through any demonstrative, attachment, transcript, appendix, and/or exhibit

offered in open court.

       B. The use of CONFIDENTIAL INFORMATION during a hearing, at

trial, or otherwise in open court shall be subject to such protection as the Court

shall determine. Nothing in this Protective Order shall be deemed a waiver of

any right to object on any ground to the admission in evidence of any

CONFIDENTIAL INFORMATION. A party that intends to introduce its own

CONFIDENTIAL INFORMATION at a hearing or trial shall be responsible for

taking appropriate measures with the Court to maintain its confidentiality. If

a party intends to introduce an opponent’s CONFIDENTIAL INFORMATION,

it shall notify the opponent before it intends to introduce the opponent’s

CONFIDENTIAL INFORMATION. If the opponent desires to maintain the

confidentiality of its material, it shall be responsible for taking appropriate

measures to maintain its confidentiality.




                                        7
      Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 13 of 18


VIII. Exclusion of Public Domain Information

        A. Nothing in this Protective Order shall preclude any party to the

lawsuit, a party’s attorney, or any other person from disclosing or using, in any

manner or for any purpose, any information in the public domain if such

information is lawfully obtained from another source such as a third party

having the right to disclose such information.

IX.     Non-Waiver of Privileges and Objections

        A. Nothing in this Protective Order shall be construed to require the

production of CONFIDENTIAL INFORMATION privileged or otherwise

protected from disclosure (Protected Material). The entry of this Protective

Order shall not constitute a waiver by any party of any objection to the

disclosure or production of any information or material during discovery.

        B. Nothing in this Protective Order shall be construed to mean that the

production of CONFIDENTIAL INFORMATION (in whole or in part)

constitutes either: (i) an admission by any party that the produced information

is relevant, authentic, or properly produced, or (ii) a waiver of any right

properly to withhold from production any other document.

        C. Nothing in this Protective Order shall prevent any person from

asserting the attorney-client privilege, the work-product doctrine, or any

privilege or immunity as to any discovery, including any discovery that may

have been inadvertently produced.

        D. The production or disclosure of any Protected Material, including

attorney-client privileged, attorney work product, or other protected document



                                       8
     Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 14 of 18


or information medium shall not be deemed a waiver of the privilege, work

product, or other protection or immunity from discovery by the producing party

in this or any subsequent state or federal proceeding under Federal Rule of

Evidence 502, regardless of the circumstances of disclosure. If any party should

learn of the production or disclosure of Protected Material by any other party,

the receiving party shall provide written notice of such production or disclosure

within three days and immediately return or destroy the Protected Material.

Nothing shall be construed to prevent the party returning the disclosed

Protected Material from seeking production of any documents under the

Federal Rules of Civil Procedure.

X.     Miscellaneous

       A. Nothing in this Protective Order shall be construed as limiting or

otherwise   restricting   a     party’s    use   of    its   own    CONFIDENTIAL

INFORMATION for any purpose.

       B. This Protective Order shall survive the final termination of this

litigation and shall continue to apply to all CONFIDENTIAL INFORMATION

that has not properly become a matter of public record. Following final

termination of this litigation, this Court shall retain jurisdiction over the

parties   and   all   persons    who      received    access   to   CONFIDENTIAL

INFORMATION under the terms of this Protective Order.

       C. This Protective Order shall be binding upon the parties, upon their

attorneys, and upon the parties and their attorneys’ successors, executors,

personal representatives, administrators, heirs, legal representatives, assigns,



                                           9
   Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 15 of 18


subsidiaries, divisions, officers, directors, employees, agents, and independent

contractors, and other persons or organizations over which they have control.

      D. Nothing in this Protective Order shall bar or otherwise restrict any

attorney from rendering advice to the attorney’s party-client regarding this

action, and in the representation, relying upon an examination of

CONFIDENTIAL INFORMATION; provided, however, that in rendering such

advice and in otherwise communicating with the party-client, the attorney

shall not disclose the proprietary substance of any CONFIDENTIAL

INFORMATION nor the source of any CONFIDENTIAL INFORMATION to

anyone not authorized to receive such documents, things, materials, or

information under the terms of this Protective Order.

      E. Within thirty days after the final termination of this action,

including all appeals, and unless otherwise required by law, the attorneys for

each party    shall assemble      and return to      the   opposing   party   all

CONFIDENTIAL INFORMATION produced by the opposing party or shall

destroy all copies which respective parties have in their possession, custody, or

control and inform the opposing party that they have done so. The attorneys

for the parties may retain all pleadings and litigation documents, including

exhibits   and   their   own    memoranda,      containing    CONFIDENTIAL

INFORMATION but such litigation documents and memoranda shall be used

only to preserve a file on this action, and shall not without the written

permission of the opposing party or an Order of this Court, be disclosed to




                                       10
   Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 16 of 18


anyone other than the outside attorneys to whom such information was

disclosed, under this Protective Order during this action.

      F. In the event that a party seeks discovery from a third party to this

action, that third party may invoke the terms of this Protective Order in

writing to all parties to this suit and produce any such discovery in accordance

with, and subject to the terms of this Order.

      APPROVED AND SO ORDERED this _____ day of _________, 2020.




                          ___________________________________________
                          THE HONORABLE RANDOLPH D. MOSS
                          Judge, United States District Court for
                                  the District of Columbia




                                      11
Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 17 of 18




                          EXHIBIT A




                              1
       Case 1:19-cv-03185-RDM Document 34 Filed 03/12/20 Page 18 of 18



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                              Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


                 ACKNOWLEDGEMENT OF CONFIDENTIALITY

      I understand that confidential documents, testimony, and information may be
revealed to me for purposes of the above-captioned lawsuit. I have been advised that,
by agreement among the parties and as ordered by the Court, such documents,
testimony, and information may not be used for any purpose other than the
prosecution or defense of this lawsuit.
      I certify that I have read the Protective Order. I agree to maintain the
confidentiality of documents, testimony, or information provided to me that have been
designated as CONFIDENTIAL and to abide by the terms of the Protective Order.
      I have been advised that any unauthorized use or disclosure by me of any
documents,    testimony,    and    information    that   have   been   designated   as
CONFIDENTIAL will be treated as a breach of the Protective Order.
      I agree to subject myself to the jurisdiction of the Court for enforcement of the
Agreement.



Dated: _____________________              ________________________________
                                          SIGNATURE


                                          _________________________________
                                          PRINT NAME
